Citation Nr: 0117920	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  96-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased initial evaluation for 
postoperative residuals of excision on right hand, to include 
scar.



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The veteran served on active duty from August 1976 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which granted service connection 
for an excision scar on the right hand, and assigned a 
noncompensable rating.  During the pendency of this appeal, 
in a March 2000 rating decision, the RO increased the rating 
from noncompensable to 10 percent disabling.  The Board has 
recharacterized the issue on appeal to more accurately 
reflect the veteran's contentions and evidence of record.

The veteran has consistently contended that his right hand 
disability involves more than a residual scar.  He complains 
of orthopedic and neurological problems since he underwent 
surgery on his right hand in service in 1992.  Service 
medical records, to include an orthopedic evaluation 
performed in 1994, support the veteran's contentions.  The 
veteran was afforded various VA examinations in December 1995 
and January 1996; however, the claims folder (and his service 
medical records) was not available at examination.  The 
veteran subsequently requested additional VA examination(s), 
to include review of his service medical records.  Through no 
fault of the veteran's, it appears that this case was 
inadvertently mislaid by the RO for several years.  
Thereafter, in a March 2000 rating decision the RO, without 
benefit of additional medical evidence, but based on the 
veteran's lay statements, increased the evaluation for the 
veteran's right hand disorder from noncompensable to 10 
percent disabling.  

The VA has not examined the veteran's right hand since 
January 1996, more than five years ago.  Review of the 
medical reports from those examinations does confirm that the 
veteran's service medical records were not available to the 
examiners.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim of entitlement to 
a higher initial evaluation for a right hand disorder.  See 
38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. at 312-13.  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).

In this case, the veteran has not, to date, been adequately 
examined for the express purpose of determining the nature 
and extent of his right hand disorder, to include review of 
his service medical records.  In view of the provisions of 
the VCAA, a more thorough examination should be conducted 
prior to further Board adjudication of this claim.

The Board further notes that the veteran appealed the 
original rating action which granted service connection and 
assigned the initial rating to his right hand disability.  In 
a decision issued while the veteran's claim was pending, the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in which 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Thus, on remand, the RO must 
consider whether a staged rating should be assigned for the 
veteran's right hand disability.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
orthopedic and neurological examination 
to determine the nature and extent of his 
service-connected right hand disorder.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed; along with information as to 
the presence of painful motion and/or 
functional loss due to pain.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to a higher initial 
evaluation for a right hand disorder.  If 
the determination remains adverse to the 
veteran, he and his representative,if 
any, should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

3.  Any additional action required to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




